DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 13, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive.

With respect to claim 1, Applicant submits that the cited prior art does not teach the amendments to the claim. Remarks, pp. 7-9.
Claim 1 is rejected over a combination of Aggarwal et al. (US 2019/0230406) and Stathacopoulos et al. (US 2017/0118510).
As presented in the claim rejections under 35 USC § 103, Aggarwal teaches a processor ([0076]-[0078], Figs. 1, 7) configured to:
control the display to display an image based on an image signal received from the external device which is connected through the interface circuitry ([0026], “Sink media device(s) 102B may include sink devices configured to receive audio and/or video signals, such as a television or a projector.”),
obtain device information of the connected external device on a device characteristic of the connected external device received from the connected external device ([0023], “Techniques are described herein to enable the automatic identification of a media device using a key obtained from the device.” [0025], “FIG. 1 is a block diagram of a media system 100 that is configured to automatically identify a media device based on a media device key in accordance with an embodiment. As shown in FIG. 1, system 100 includes one or more source media device(s) 102A, one or more sink media devices 102B, and a switching device 104.” [0044], “one or more of source media device(s) 102A may be configured to transmit a key, such as an A-key, a transmitter KSV, an AKSV, or any other type of key, from the media device.” [0046]),
obtain identification information of the connected external device based on a device information-based recognition model, wherein the device information-based recognition model learns a relation between device characteristics of the plurality of external devices and identification information of the plurality of external devices ([0023], “the media device hub may obtain such a key…from the known media device and store the key in the device map. If the media device is later disconnected and reconnected (to the same port, or any other port of the media device), the media device hub may obtain a key from the media device during a handshake process and identify the device by matching the obtained key with a key stored in the device map. In this manner, it may be easily determined whether a source device was previously coupled to the media device hub. Furthermore, because the port to which the source device was previously coupled is also stored in a device map, the movement of the source device to a different multimedia port may also be easily determined.” [0024], “Furthermore, upon determining that a device was previously coupled to the media device hub, the media device hub may thereby update the device map to identify the current port to which the media device is coupled.” [0055], “if device map 310 indicates that a particular source media device was coupled to a first port but the same source media device was later disconnected and recoupled to a second port of the same switching device, device correlator 308 may determine that the same source media device is coupled to a different port, and device mapper 304 may accordingly update device map 310 to reflect the updated coupling.”), and
perform an operation based on the identification information of the connected external device ([0023], “the media device hub may obtain such a key, such as an A-key, a transmitter Key Selection Vector (KSV), an AKSV, or any other type of key, from the known media device and store the key in the device map.” [0040]-[0041], [0055], [0056], “device map 310 may be continuously updated to reflect the current status of each coupling between switching device 104 and the devices to which it is coupled.” Fig. 2).


Stathacopoulos teaches:
obtaining identification information of a provider of a connected external device based on an image-based recognition model, wherein the image-based recognition model learns identification information identified from an identifier area in a displayed image provided by each of a plurality of external devices, the identifier area being located to correspond to a provider of each of the plurality of external devices ([0002], “Systems and methods are provided herein for determining aspects of a user interface, and determining therefrom a service or device that corresponds to the user interface.” [0104], “A fingerprint may additionally or alternatively be captured of application indicator 504 and/or device indicator 506, each of which are user interfaces which respectively identify an application that is presently being accessed (e.g., Netflix), and a device from which the application is being accessed (e.g., XBOX).” [0125], “Process 600 begins at 602, where control circuitry 304 may capture a fingerprint of a user interface, such as such as source identifier 502, application indicator 504 and/or device indicator 506.” [0126], “Process 600 may then continue to 604, where control circuitry 304 may access a database comprising entries of characteristics of fingerprints of a plurality of user interfaces.” [0128], “Process 600 may then continue to 608, where control circuitry 304 may determine, based on the comparing, whether the characteristics of the fingerprint (e.g., the fingerprint of device indicator 506, which is an image of an XBOX controller) fully match the characteristics of any of the entries.” Figs. 5-6).
In view of Stathacopoulos, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggarwal such that the obtaining comprises obtaining identification information of a provider of the connected external device based on an image-based recognition model and wherein the image-based recognition model learns the identification information identified from an identifier area in a displayed image provided by each of a plurality of external devices, the identifier area being located to correspond to a provider of each of the plurality of external devices, such that the device information-based recognition model learns the relation between device characteristics of the plurality of external devices and identification information of providers of the plurality of external devices, and such that the performing includes performing the operation based on the identification information of the provider of the connected external device. The modification improve Aggarwal by providing a supplemental and/or alternative means for identifying user interfaces and client devices. The modification would produce an improved system with a means for obtaining additional information to facilitate identification of client devices and/or services.
The above remarks similarly apply to claims 10 and 19. Applicant is directed to the following claim rejections for analysis as to how previously-cited prior art teaches the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Aggarwal et al. (US 2019/0230406) and Stathacopoulos et al. (US 2017/0118510).

Regarding claim 1, Aggarwal teaches an electronic device, comprising:
a display ([0026], “Sink media device(s) 102B may include sink devices configured to receive audio and/or video signals, such as a television or a projector.”);
an interface circuitry configured to be connected to an external device ([0025], Fig. 1); and
a processor ([0076]-[0078], Figs. 1, 7) configured to:
control the display to display an image based on an image signal received from the external device which is connected through the interface circuitry ([0026], “Sink media device(s) 102B may include sink devices configured to receive audio and/or video signals, such as a television or a projector.”),
obtain device information of the connected external device on a device characteristic of the connected external device received from the connected external device ([0023], “Techniques are described herein to enable the automatic identification of a media device using a key obtained from the device.” [0025], “FIG. 1 is a block diagram of a media system 100 that is configured to automatically identify a media device based on a media device key in accordance with an embodiment. As shown in FIG. 1, system 100 includes one or more source media device(s) 102A, one or more sink media devices 102B, and a switching device 104.” [0044], “one or more of source media device(s) 102A may be configured to transmit a key, such as an A-key, a transmitter KSV, an AKSV, or any other type of key, from the media device.” [0046]),
obtain identification information of the connected external device based on a device information-based recognition model,
wherein the device information-based recognition model learns a relation between device characteristics of the plurality of external devices and identification information of the plurality of external devices ([0023], “the media device hub may obtain such a key…from the known media device and store the key in the device map. If the media device is later disconnected and reconnected (to the same port, or any other port of the media device), the media device hub may obtain a key from the media device during a handshake process and identify the device by matching the obtained key with a key stored in the device map. In this manner, it may be easily determined whether a source device was previously coupled to the media device hub. Furthermore, because the port to which the source device was previously coupled is also stored in a device map, the movement of the source device to a different multimedia port may also be easily determined.” [0024], “Furthermore, upon determining that a device was previously coupled to the media device hub, the media device hub may thereby update the device map to identify the current port to which the media device is coupled.” [0055], “if device map 310 indicates that a particular source media device was coupled to a first port but the same source media device was later disconnected and recoupled to a second port of the same switching device, device correlator 308 may determine that the same source media device is coupled to a different port, and device mapper 304 may accordingly update device map 310 to reflect the updated coupling.”), and
perform an operation based on the identification information of the connected external device ([0023], “the media device hub may obtain such a key, such as an A-key, a transmitter Key Selection Vector (KSV), an AKSV, or any other type of key, from the known media device and store the key in the device map.” [0040]-[0041], [0055], [0056], “device map 310 may be continuously updated to reflect the current status of each coupling between switching device 104 and the devices to which it is coupled.” Fig. 2).
Aggarwal teaches the limitations specified above; however, the combination does not expressly teach that the obtaining comprises obtaining identification information of a provider of the connected external device based on an image-based recognition model and wherein the image-based recognition model learns the identification information identified from an identifier area in a displayed image provided by each of a plurality of external devices, the identifier area being located to correspond to a provider of each of the plurality of external devices. Aggarwal also does not expressly teach that the device information-based recognition model learns the relation between device characteristics of the plurality of external devices and identification information of providers of the plurality of external devices. Aggarwal also does not expressly teach that the performing includes performing the operation based on the identification information of the provider of the connected external device.
Stathacopoulos teaches:
obtaining identification information of a provider of a connected external device based on an image-based recognition model, wherein the image-based recognition model learns identification information identified from an identifier area in a displayed image provided by each of a plurality of external devices, the identifier area being located to correspond to a provider of each of the plurality of external devices ([0002], “Systems and methods are provided herein for determining aspects of a user interface, and determining therefrom a service or device that corresponds to the user interface.” [0104], “A fingerprint may additionally or alternatively be captured of application indicator 504 and/or device indicator 506, each of which are user interfaces which respectively identify an application that is presently being accessed (e.g., Netflix), and a device from which the application is being accessed (e.g., XBOX).” [0125], “Process 600 begins at 602, where control circuitry 304 may capture a fingerprint of a user interface, such as such as source identifier 502, application indicator 504 and/or device indicator 506.” [0126], “Process 600 may then continue to 604, where control circuitry 304 may access a database comprising entries of characteristics of fingerprints of a plurality of user interfaces.” [0128], “Process 600 may then continue to 608, where control circuitry 304 may determine, based on the comparing, whether the characteristics of the fingerprint (e.g., the fingerprint of device indicator 506, which is an image of an XBOX controller) fully match the characteristics of any of the entries.” Figs. 5-6).
In view of Stathacopoulos, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aggarwal such that the obtaining comprises obtaining identification information of a provider of the connected external device based on an image-based recognition model and wherein the image-based recognition model learns the identification information identified from an identifier area in a displayed image provided by each of a plurality of external devices, the identifier area being located to correspond to a provider of each of the plurality of external devices, such that the device information-based recognition model learns the relation between device characteristics of the plurality of external devices and identification information of providers of the plurality of external devices, and such that the performing includes performing the operation based on the identification information of the provider of the connected external device. The modification improve Aggarwal by providing a supplemental and/or alternative means for identifying user interfaces and client devices. The modification would produce an improved system with a means for obtaining additional information to facilitate identification of client devices and/or services.

The grounds of rejection under 35 USC § 103 presented with respect to claim 1 is similarly applied to claim 10.

With regard to claim 19, Aggarwal teaches a non-transitory computer-readable storage medium in which a computer program executable by a computer is stored, to cause the computer to execute an operation ([0076]-[0078], [0081], [0083], Figs. 1, 7). The grounds of rejection under 35 USC § 103 presented with respect to claim 1 is similarly applied to claim 19.
Regarding claims 2, 11, and 20, the combination further teaches wherein the device information-based recognition model is learned to map a plurality of pieces of pre-stored device information associated with the plurality of external devices to an electronic device brand and/or an external device control code (Aggarwal: [0023], “the media device hub may obtain such a key…from the known media device and store the key in the device map. If the media device is later disconnected and reconnected (to the same port, or any other port of the media device), the media device hub may obtain a key from the media device during a handshake process and identify the device by matching the obtained key with a key stored in the device map. In this manner, it may be easily determined whether a source device was previously coupled to the media device hub. Furthermore, because the port to which the source device was previously coupled is also stored in a device map, the movement of the source device to a different multimedia port may also be easily determined.” [0024], “Furthermore, upon determining that a device was previously coupled to the media device hub, the media device hub may thereby update the device map to identify the current port to which the media device is coupled.” [0055], “if device map 310 indicates that a particular source media device was coupled to a first port but the same source media device was later disconnected and recoupled to a second port of the same switching device, device correlator 308 may determine that the same source media device is coupled to a different port, and device mapper 304 may accordingly update device map 310 to reflect the updated coupling.” [0058], “FIGS. 4A and 4B depict illustrative device maps that may indicate a mapping between a port, a device, and a device key.” Figs. 4A-4B).

Regarding claims 3 and 12, the combination further teaches wherein the processor is configured to identify the provider of the connected external device 2Serial No.: 17/089,980 based on the image received from the external device (Stathacopoulos: [0002], “Systems and methods are provided herein for determining aspects of a user interface, and determining therefrom a service or device that corresponds to the user interface.” [0103], “User equipment 500 may include control circuitry 304. In some embodiments, control circuitry 304 may capture a fingerprint of a user interface. As used in this disclosure, the term ‘fingerprint means any indicia of content of an image, a portion of an image, or a sample of an image taken using any known sampling technique.” [0104], “A fingerprint may additionally or alternatively be captured of application indicator 504 and/or device indicator 506, each of which are user interfaces which respectively identify an application that is presently being accessed (e.g., Netflix), and a device from which the application is being accessed (e.g., XBOX).” [0125], “Process 600 begins at 602, where control circuitry 304 may capture a fingerprint of a user interface, such as such as source identifier 502, application indicator 504 and/or device indicator 506.” [0126], “Process 600 may then continue to 604, where control circuitry 304 may access a database comprising entries of characteristics of fingerprints of a plurality of user interfaces.” [0128], “Process 600 may then continue to 608, where control circuitry 304 may determine, based on the comparing, whether the characteristics of the fingerprint (e.g., the fingerprint of device indicator 506, which is an image of an XBOX controller) fully match the characteristics of any of the entries.” Figs. 5-6).

Regarding claims 4 and 13, the combination further teaches wherein the processor is configured to identify the provider of the connected external device based on at least one of a logo or a UI included in the received image (Stathacopoulos: [0002], “Systems and methods are provided herein for determining aspects of a user interface, and determining therefrom a service or device that corresponds to the user interface.” [0103], “User equipment 500 may include control circuitry 304. In some embodiments, control circuitry 304 may capture a fingerprint of a user interface. As used in this disclosure, the term ‘fingerprint means any indicia of content of an image, a portion of an image, or a sample of an image taken using any known sampling technique.” [0104], “A fingerprint may additionally or alternatively be captured of application indicator 504 and/or device indicator 506, each of which are user interfaces which respectively identify an application that is presently being accessed (e.g., Netflix), and a device from which the application is being accessed (e.g., XBOX).” [0125], “Process 600 begins at 602, where control circuitry 304 may capture a fingerprint of a user interface, such as such as source identifier 502, application indicator 504 and/or device indicator 506.” [0126], “Process 600 may then continue to 604, where control circuitry 304 may access a database comprising entries of characteristics of fingerprints of a plurality of user interfaces.” [0128], “Process 600 may then continue to 608, where control circuitry 304 may determine, based on the comparing, whether the characteristics of the fingerprint (e.g., the fingerprint of device indicator 506, which is an image of an XBOX controller) fully match the characteristics of any of the entries.” Figs. 5-6).

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Aggarwal, Stathacopoulos, Mank (US 2014/0359675), and Candelore et al. (US 2008/0244097).

Regarding claims 6 and 15, the combination teaches the limitations specified above; however, the combination does not expressly teach that the processor is configured to select the external device based on area information using an IP address to which the electronic device is connected.
Mank teaches selecting an external device based on area information using an address to which an electronic device is connected ([0043], [0068], “A user starts to playback a video from the mobile network device 121, here a notebook, of the sub-network 12 via for example a ‘one touch play’ feature. The notebook 121 as a source device is then streaming the video content to the coupled TV set 120, which acts as the sink device of the sub-network 12.” [0071], “Then, the user goes to the bedroom and powers on the TV set 140 of the sub-network 14. If the synchronization of the operation history data table between the proxy (Blu-ray disk device 122) of the sub-network 12 and the respective proxy, here the TV set 140, was already done, the Graphical User Interface (GUI) of the TV set 140 of the sub-network 14 will offer the option to continue the playback that was stopped at time position 0:73:05 in the living room.” [0072], “In the next step, the user selects the offered continuation of the playback at time position 0:73:05 from the notebook 121 in the living room. The TV set 140 in the bedroom knows from the operation history data table and the device data table, as mentioned before, the network ID, the logical and the new physical address of the notebook 121 in the living room and the time stamp. The TV set 140 in the bedroom now activates an Ethernet channel to the living room notebook device 121.”).
In view of Mank’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the processor is configured to select the external device based on area information using an address to which the electronic device is connected. The modification would serve to improve the content viewing experience for users by facilitating the continuation of viewing in a different room.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the address is an IP address.
Candalore teaches using an IP address ([0030], “the STB 22 can have its own Universal Resource Locator (URL) or IP address or other unique identifier assigned thereto to provide for addressability by the head end and users of the Internet.”).
In view of Candalore’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the address is an IP address in order to provide for addressability over the Internet.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Aggarwal, Stathacopoulos, and Gopinath et al. (US 2016/0142647).

Regarding claims 7 and 16, the combination teaches the limitations specified above; however, the combination does not expressly teach that the device information includes at least one of HDMI Infoframe information, HDMI CEC information, IR code information, sound information, or resolution information.
Gopinath teaches device information including at least one of HDMI Infoframe information, HDMI CEC information, IR code information, sound information, or resolution information ([0056], “In the method, identifying the electronic device based on HDMI protocol includes receiving an HDMI consumer electronics control (CEC) command response from the electronic device, and determining an identifier of the electronic device based on data in the HDMI CEC command response.”).
In view of Gopinath’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the device information includes at least one of HDMI Infoframe information, HDMI CEC information, IR code information, sound information, or resolution information. By using a standardized protocol, the modification would serve to improve system interoperability. The modification would additionally facilitate identification of devices connected HDMI.

Claim(s) 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Aggarwal, Stathacopoulos, and Chulinin (US 2015/0213330).

Regarding claims 8 and 17, the combination teaches the limitations specified above, and teaches external device brands (Aggarwal: [0032], “The identifier may include, but is not limited to, the type of the electronic device (e.g., a Blu-ray player, a DVD player, a set-top box, a streaming media player, a TV, a projector etc.), a brand name of the electronic device, a manufacturer of the electronic device, a model number of the electronic device, and/or the like.”); however, the combination does not expressly teach that the pre-stored device information is assigned a recognition weight according to the external device brand.
Chulinin teaches assigning recognition weights ([0005], “The current document is directed to methods and systems for identifying symbols corresponding to symbol images in a scanned-document image or other text-containing image,….” [0062], “These indices are associated with the different possible weights that can be computed during comparison of a symbol image with a pattern. In one implementation, there may be as many indices within the pattern data structure as there are possible computed weights, with each index comprising an integer index as well as the computed weight associated with the index. Other implementations are possible. When a symbol image is parameterized, and the parameter values for the symbol image compared to the pattern represented by the pattern data structure, a weight is produced. The greater the weight value, the less well the symbol image matches the pattern.”).
In view of Chulinin’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the pre-stored device information is assigned a recognition weight according to the external device brand. The modification would serve to facilitate identification of external devices.

Regarding claims 9 and 18, the combination teaches the limitations specified above, and teaches external device brands (Aggarwal: [0032], “The identifier may include, but is not limited to, the type of the electronic device (e.g., a Blu-ray player, a DVD player, a set-top box, a streaming media player, a TV, a projector etc.), a brand name of the electronic device, a manufacturer of the electronic device, a model number of the electronic device, and/or the like.”); however, the combination does not expressly teach that the processor is configured to generate the pre-stored device information in a cluster pattern according to the external device brand.
Chulinin teaches using a cluster pattern ([0005], “The current document is directed to methods and systems for identifying symbols corresponding to symbol images in a scanned-document image or other text-containing image,….” [0059], “The current document is directed to the control logic and data structures within an OCR system that allows for both clustering of patterns as well as for the above-described preprocessing step in which graphemes within patterns can be sorted by the frequency of occurrence of the graphemes within a text-containing scanned image or set of scanned images. These control logic and data structures are used in a preprocessing/clustering OCR implementation in which a fixed set of parameters is associated with each cluster and used in symbol-image/pattern comparisons with respect to patterns contained in the cluster.”).
In view of Chulinin’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the processor is configured to generate the pre-stored device information in a cluster pattern according to the external device brand. The modification would serve to facilitate identification of external devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: An et al. (US 2015/0163258) teaches an enhanced service management unit 130 that may obtain the identification information of the main audio and video content on the basis of some frames or a certain section of audio samples the uncompressed main audio and video content. See [0205].Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/Primary Examiner, Art Unit 2426